Case 1:18-mc-00561-JMF Document 4-6 Filed 12/05/18 Page 1 of 6




                 EXHIBIT 6
11/27/2018                    Case 1:18-mc-00561-JMF Document 4-6   Filed 12/05/18 Page 2 of 6
                                                              Form F-1

 F-1 1 d624633df1.htm FORM F-1

 Table of Contents

                                                                 As filed with the Securities and Exchange Commission on October 2, 2018.
                                                                                                                                                                             Registration No. 333-


                                                             UNITED STATES
                                                 SECURITIES AND EXCHANGE COMMISSION
                                                                                          Washington, D.C. 20549

                                                                             FORM F-1
                                                                      REGISTRATION STATEMENT
                                                                                             UNDER
                                                                                    THE SECURITIES ACT OF 1933


                                                      Tencent Music Entertainment Group
                                                                             (Exact name of Registrant as specified in its charter)

                                                                                                   Not Applicable
                                                                                    (Translation of Registrant’s name into English)


                             Cayman Islands                                                                7370                                                       Not Applicable
                        (State or other jurisdiction of                                        (Primary Standard Industrial                                         (I.R.S. Employer
                       incorporation or organization)                                           Classification Code Number)                                      Identification Number)
                                                                                    17/F, Malata Building, Kejizhongyi Road
                                                                                        Midwest District of Hi-tech Park
                                                                                      Nanshan District, Shenzhen, 518057
                                                                                         the People’s Republic of China
                                                                                               +86-755-8601-3388
                                              (Address, Including Zip Code, and Telephone Number, Including Area Code, of Registrant’s Principal Executive Offices)

                                                                                               Cogency Global Inc.
                                                                                           10 E. 40th Street, 10th Floor
                                                                                              New York, NY 10016
                                                                                                +1 (800) 221-0102
                                                          (Name, address, including zip code, and telephone number, including area code, of agent for service)

                                                                                                      Copies to:
                                          James C. Lin, Esq.                                                                                        Z. Julie Gao, Esq.
                                              Li He, Esq.                                                                                           Will H. Cai, Esq.
                                      Davis Polk & Wardwell LLP                                                                        Skadden, Arps, Slate, Meagher & Flom LLP
                             c/o 18 Floor, The Hong Kong Club Building
                                   th                                                                                                       c/o 42 Floor, Edinburgh Tower
                                                                                                                                                  nd
                                            3A Chater Road                                                                                           The Landmark
                                         Central, Hong Kong                                                                                         15 Queen’s Road
                                            +852 2533-3300                                                                                        Central, Hong Kong
                                                                                                                                                     +852 3740-4700

           Approximate date of commencement of proposed sale to the public: As soon as practicable after the effective date of this registration statement.
           If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following
     box. ☐
           If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, check the following box and list the Securities Act registration
     statement number of the earlier effective registration statement for the same offering. ☐
           If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the
     earlier effective registration statement for the same offering. ☐
           If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the
     earlier effective registration statement for the same offering. ☐
           Indicate by check mark whether the registrant is an emerging growth company as defined in Rule 405 of the Securities Act of 1933.
                                                                                     Emerging growth company ☐
           If an emerging growth company that prepares its financial statements in accordance with U.S. GAAP, indicate by check mark if the registrant has elected not to use the extended
     transition period for complying with any new or revised financial accounting standards† provided pursuant to Section 7(a)(2)(B) of the Securities Act. ☐
     † The term “new or revised financial accounting standard” refers to any update issued by the Financial Accounting Standards Board to its Accounting Standards Codification after April 5,
     2012.




https://www.sec.gov/Archives/edgar/data/1744676/000119312518290581/d624633df1.htm                                                                                                                    1/403
11/27/2018                     Case 1:18-mc-00561-JMF Document 4-6   Filed 12/05/18 Page 3 of 6
                                                               Form F-1

                                                                               CALCULATION OF REGISTRATION FEE
                                                                                                                                                              Proposed
                                                                                                                                                             maximum
                                                               Title of each class of                                                                        aggregate                  Amount of
                                                            securities to be registered                                                                   offering price(1)           registration fee
     Class A ordinary shares, par value US$0.000083 per share(2)(3)                                                                                          US$1,000,000,000             US$121,200
     (1)   Estimated solely for the purpose of determining the amount of registration fee in accordance with Rule 457(o) under the Securities Act of 1933.
     (2)   Includes Class A ordinary shares initially offered and sold outside the United States that may be resold from time to time in the United States either as part of their distribution or within
           40 days after the later of the effective date of this registration statement and the date the shares are first bona fide offered to the public, and also includes Class A ordinary shares that
           may be purchased by the underwriters pursuant to an over-allotment option. These Class A ordinary shares are not being registered for the purpose of sales outside the United States.
     (3)   American depositary shares issuable upon deposit of the Class A ordinary shares registered hereby will be registered under a separate registration statement on Form F-6 (Registration
           No.333-             ). Each American depositary share represents               Class A ordinary shares.

           The Registrant hereby amends this registration statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further
     amendment which specifically states that this registration statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933, as amended, or
     until the registration statement shall become effective on such date as the Commission, acting pursuant to such Section 8(a), may determine.




https://www.sec.gov/Archives/edgar/data/1744676/000119312518290581/d624633df1.htm                                                                                                                           2/403
11/27/2018                    Case 1:18-mc-00561-JMF Document 4-6   Filed 12/05/18 Page 4 of 6
                                                              Form F-1


 Table of Contents

     The information in this prospectus is not complete and may be changed. We [and the selling shareholders] may not sell these securities until the registration
     statement filed with the Securities and Exchange Commission is effective. This prospectus is not an offer to sell these securities and it is not soliciting an
     offer to buy these securities in any state where the offer or sale is not permitted.
                                                                                Subject to completion
                                                                     Preliminary Prospectus dated                      , 2018

                                                                 American Depositary Shares




                                         Tencent Music Entertainment Group
                                                       Representing                                 Class A Ordinary Shares

           This is an initial public offering of American depositary shares, or ADSs, representing Class A ordinary shares of Tencent Music Entertainment Group.
          We are offering           ADSs. [The selling shareholders identified in this prospectus are offering an additional          ADSs. We will not receive any of the
     proceeds from the sale of the ADSs being sold by the selling shareholders.] Each ADS represents              of our Class A ordinary shares, par value US$0.000083 per
     share.
           Prior to this offering, there has been no public market for the ADSs. It is currently estimated that the initial public offering price per share will be between
     US$             and US$              .
          Following the completion of this offering, our outstanding share capital will consist of Class A ordinary shares and Class B ordinary shares. The Pre-2018
     Shareholders, including Tencent Holdings Limited, or Tencent, our controlling shareholder, will beneficially own all of our issued Class B ordinary shares and will be
     able to exercise      % of the total voting power of our issued and outstanding share capital immediately following the completion of this offering. Holders of Class A
     ordinary shares and Class B ordinary shares have the same rights except for voting and conversion rights. Each Class A ordinary share is entitled to one vote, and each
     Class B ordinary share is entitled to 15 votes and is convertible into one Class A ordinary share. Each Class B ordinary share is convertible into one Class A ordinary
     share at any time by the holder thereof, while Class A ordinary shares are not convertible into Class B ordinary shares under any circumstances. Upon any sale, transfer,
     assignment or disposition of any Class B ordinary shares by a holder thereof to any non-affiliate to such holder, each of such Class B ordinary shares will be
     automatically and immediately converted into one Class A ordinary share.
          Following the completion of this offering, we will be a “controlled company” within the meaning of the [New York Stock Exchange] / [NASDAQ Global Market]
     corporate governance rules because Tencent will beneficially own          % of the total voting power of our then outstanding ordinary shares, assuming the underwriters
     do not exercise their over-allotment option, or      % of our then outstanding ordinary shares if the underwriters exercise their over-allotment option in full. See
     “Principal [and Selling] Shareholders.”
           We [have applied for] listing the ADSs on the [New York Stock Exchange] / [NASDAQ Global Market] under the symbol “TME.”


           See “Risk Factors” beginning on page 25 for factors you should consider before buying the ADSs.
         Neither the United States Securities and Exchange Commission nor any other regulatory body has approved or disapproved of these securities or passed
     upon the accuracy or adequacy of this prospectus. Any representation to the contrary is a criminal offense.
                                                                                                                                                  Per ADS                       Total
     Public offering price                                                                                                                     US$                         US$
     Underwriting discounts and commissions(1)                                                                                                 US$                         US$
     Proceeds, before expenses, to us                                                                                                          US$                         US$

     (1)   For a description of the compensation payable to the underwriters, see “Underwriting.”
           The underwriters have a 30-day option to purchase up to an additional                     ADSs from us [and certain selling shareholders] at the initial public offering price
     less the underwriting discounts and commissions.
           The underwriters expect to deliver the ADSs against payment in U.S. dollars in New York, NY on                        , 2018.


                                                                                     (in alphabetical order)
     BofA Merrill Lynch                        Deutsche Bank Securities                        Goldman Sachs (Asia) L.L.C.                     J.P. Morgan             Morgan Stanley


     Allen & Company LLC                                                    BOCI                                       CICC                                            China Renaissance
     Credit Suisse                                                          HSBC                               KeyBanc Capital Markets                                             Stifel


                                                                         The date of this prospectus is             , 2018.




https://www.sec.gov/Archives/edgar/data/1744676/000119312518290581/d624633df1.htm                                                                                                           3/403
11/27/2018            Case 1:18-mc-00561-JMF Document 4-6   Filed 12/05/18 Page 5 of 6
                                                      Form F-1


 Table of Contents




https://www.sec.gov/Archives/edgar/data/1744676/000119312518290581/d624633df1.htm        4/403
11/27/2018            Case 1:18-mc-00561-JMF Document 4-6   Filed 12/05/18 Page 6 of 6
                                                      Form F-1


 Table of Contents




https://www.sec.gov/Archives/edgar/data/1744676/000119312518290581/d624633df1.htm        5/403
